DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism,” and “portion,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “opening/closing mechanism” of claims 1 and 11;
The “accommodating portion” of claim 6;
The “rotation mechanism” of claim 7;
The “sealing portion” of claim 8;
The “fitting portion” of claim 9;
The “sealing portion” of claim 9.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The opening/closing mechanism (90) will be interpreted as a shutter in accordance with page 21, line 18 of the specification.
The accommodating portion (29) has not been adequately defined, thereby warranting 112a-b rejections.
The rotation mechanism (92) will be interpreted as a motor or rotary actuator in accordance with page 30, lines 7-11 of the specification.
The sealing portion (91A) of the shutter will be interpreted as a rubber structure in accordance with page 28, lines 20-25.
The fitting portion (34A) has not been adequately defined, thereby warranting 112a-b rejections.
The sealing portion (23D) of the connection unit will be interpreted as a rubber structure in accordance with page 31, lines 19-23. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim invokes the feature of an “accommodating portion,” which is being interpreted under 112(f). The specification, however, does not specify the discrete structure responsible for executing the function of accommodating the shutter. Without any disclosure of structure, materials, or acts for performing the functions, or any link of structure to the functions, one cannot conclude the inventor was in possession of the invention.
Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim invokes the feature of a “fitting portion,” which is being interpreted under 112(f). The specification, however, does not specify the discrete structure responsible for executing the function of fitting the load-lock chamber. Without any disclosure of structure, materials, or acts for performing the functions, or any link of structure to the functions, one cannot conclude the inventor was in possession of the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 3 specifies that the connection unit’s opening is “formed at a bottom portion of the convex portion.” However, as depicted by Figures 4-6, and especially Figure 8B, the opening appears at the crest of the convexity, not at its “bottom portion.” Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of any opening placement as satisfying the contested limitation.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim invokes the feature of a “fitting portion,” which is being interpreted under 112(f). Because the specification fails to disclose the corresponding structure, materials, or acts for performing the attendant function of fitting the load-lock, the structure corresponding to “fitting portion” is indeterminate. For this reason, the claim is indefinite. To promote compact prosecution, the examiner will accept the prior art disclosure of any structure capable of executing the attendant function as satisfying the contested limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagishi et al., US 2009/0162170.
Claims 1-2, 11: Yamagishi discloses a substrate processing device, comprising (Fig. 1A):
A transfer chamber (103) configured to transfer a substrate under an atmospheric pressure [0020];
A plurality of processing units (101), each including:
A vacuum processing chamber (3);
A load-lock chamber (1) connected to the processing chamber;
Wherein the transfer chamber has a connection unit for connecting the load-lock and processing chambers;
The connection unit includes:
An opening that allows the transfer chamber to communicate with the load-lock;
A shutter (8), i.e., the “opening/closing mechanism,” configured to open and close the opening [0020].
Lastly, regarding the limitation specifying that the processing units are “detachably attached to the transfer chamber by the connection unit,” the examiner observes that these features can be dismantled in the manner opposite of their affixment. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi.
Claim 3: As shown by the profile orientation of Figure 1B, the connection unit (8) appears to project towards the transfer chamber, whereby this projection may be taken as the “convex portion.” Further, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claim 4: Figure 4 shows a curved, tapered surface of the connection unit (8). 
Claim 7: Necessarily, some form of an actuator, i.e., “rotation mechanism,” is required to shift the gate valve – it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Mazzocco et al., US 2013/0068391.
Claims 5-6: Yamagishi is silent regarding the shutter’s placement. In supplementation, Mazzocco describes an opening/closing mechanism which disposes a shutter (520) on an inclined surface (524) (Fig. 5, [0042]). When the shutter is removed to provide access to the opening, the shutter shifts to an accommodating portion (536) [0042]. It would have been obvious to integrate this shutter arrangement within Yamagishi’s apparatus to achieve the predictable result of regulating access to the opening between the load-lock and transfer chambers.
Claims 8-9: Mazzocco provides the shutter’s contact surface with an elastomer seal (222) to obviate the generation of particulate matter [0035]. The examiner is considering an elastomeric material as reading upon the rubber structure being taken to constitute the claimed features of a “sealing portion” and “fitting portion,” as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).

/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/      Primary Examiner, Art Unit 1716